Exhibit 10.7

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“the Agreement”) is made and
entered into as of November 28, 2007 (the “Effective Date”) by and between The
Rome Savings Bank, federally-chartered savings bank having an office at 100 West
Dominick Street, Rome, New York 13440-5810 (the “Bank”) and Charles M. Sprock,
an individual residing at 1843 North James Street, Rome, New York 13440 (the
“Executive”).

W I T N E S S E T H :

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Bank, a subsidiary of Rome Bancorp, Inc. (the “Company”);

WHEREAS, the Bank desires to assure for itself the continued availability of the
Executive’s services as provided in this Agreement and the ability of the
Executive to perform such services with a minimum of personal distraction in the
event of a pending or threatened Change of Control (as hereinafter defined); and

WHEREAS, the Executive is willing to continue to serve the Bank on the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and the Executive hereby agree as
follows:

Section 1. Employment.

The Bank agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2 (“Employment
Period”). The Employment Period shall be for an initial term of three (3) years
beginning on the Effective Date and ending on the third anniversary date of this
Agreement, plus such extensions, if any, as are provided pursuant to section
2(b).

(b) The Board of Directors of the Bank (the “Board”) shall conduct an annual
review of the Executive’s performance on or about each anniversary of the
Effective Date (each, an “Anniversary Date”) and may, on the basis of such
review and by written notice to the Executive, offer to extend the Employment
Period for an additional one (1)-year period. In such event, the Employment
Period shall be deemed extended in the absence of objection from the Executive
by written notice to the Bank given within ten (10) business days after his
receipt of the Bank’s offer of extension. Except as otherwise expressly provided
in this Agreement, any reference in this Agreement to the term “Remaining
Unexpired Employment Period” as of any date shall mean the period beginning on
such date and ending on the day of the third (3rd) anniversary of the last
Anniversary Date as of which the Employment Period was extended pursuant to this
Section 2(b).



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating the Executive’s employment during the Employment Period with or
without notice for any reason; provided, however, that the relative rights and
obligations of the Bank and the Executive in the event of any such termination
shall be determined under this Agreement.

Section 3. Duties.

The Executive shall serve as President and Chief Executive Officer of the Bank,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the By-Laws of the Bank and as are customarily
associated with such position. The Executive shall devote his full business time
and attention (other than during weekends, holidays, approved vacation periods,
and periods of illness or approved leaves of absence) to the business and
affairs of the Bank and shall use his best efforts to advance the interests of
the Bank.

Section 4. Cash Compensation.

In consideration for the services to be rendered by the Executive hereunder, the
Bank shall continue to pay to him a salary at an annual rate of $250,000,
payable in approximately equal installments in accordance with the Bank’s
customary payroll practices for senior officers. Prior to each Anniversary Date,
the Board shall review the Executive’s annual rate of salary at such times
during the Employment Period as it deems appropriate, but not less frequently
than once every twelve (12) months, and may, in its discretion, approve an
increase therein. In addition to salary, the Executive may receive other cash
compensation from the Bank for services hereunder at such times, in such amounts
and on such terms and conditions as the Board may determine from time to time.

Section 5. Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Bank and shall be entitled to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, profit-sharing
or stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long term disability insurance
plans, and any other employee benefit and compensation plans (including, but not
limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of, the Bank in accordance with the terms
and conditions of such employee benefit plans and programs and compensation
plans and programs and consistent with the Bank’s customary practices.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for a period of six (6) years thereafter,
the Bank shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability

 

-2-



--------------------------------------------------------------------------------

for acts or omissions in connection with service as an officer or director of
the Bank or service in other capacities at the request of the Bank. The coverage
provided to the Executive pursuant to this section 6 shall be of the same scope
and on the same terms and conditions as the coverage (if any) provided to other
officers or directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Bank shall indemnify
the Executive against and hold him harmless from any costs, damages, losses and
exposures arising out of a bona fide action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank to
the fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Bank or any
subsidiary or affiliate thereof.

(c) The Executive, the Company and the Bank agree that the termination benefits
described in this Section 6 are intended to be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”) pursuant to Treasury Regulation
Section 1.409A-1(b)(10) as certain indemnification and liability insurance
plans.

Section 7. Outside Activities.

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated Executives. The Executive may also serve as an officer or
director of the Company on such terms and conditions as the Company and the Bank
may mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive’s performance of his duties hereunder or otherwise
result in a material breach of this Agreement. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall not directly or
indirectly provide services to or participate in the affairs of the Bank in a
manner inconsistent with the terms of such discharge or suspension or any
applicable regulatory order.

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Bank’s executive
offices at the address first above written, or at such other location within
fifty (50) miles of the address at which the Bank shall maintain its principal
executive offices, or at such other location as the Bank and the executive may
mutually agree upon. The Bank shall provide the Executive at his principal place
of employment with a private office, secretarial services and other support
services and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his assigned duties under this
Agreement. The Bank shall reimburse the Executive for his ordinary and necessary
business expenses, including, without limitation, the Executive’s travel and
entertainment expenses incurred in connection with the performance of his duties
under this Agreement, in each case upon presentation to the Bank of an itemized
account of such expenses in such form as the Bank may reasonably require.

 

-3-



--------------------------------------------------------------------------------

Section 9. Termination of Employment with Severance Benefits.

(a) The Executive shall be entitled to the severance benefits described in
section 9(b) in the event that:

(i) his employment with the Bank terminates during the Employment Period as a
result of the Executive’s voluntary resignation within ninety (90) days
following:

(A) the failure of the Board to appoint or re-appoint or elect or re-elect the
Executive to the position with the Bank stated in section 3 of this Agreement;

(B) if the Executive is a member of the Board, the failure of the shareholders
of the Bank to elect or re-elect the Executive to the Board or the failure of
the Board (or the nominating committee thereof) to nominate the Executive for
such election or re-election;

(C) the expiration of a thirty (30)-day period following the date on which the
Executive gives written notice to the Bank of its material failure, whether by
amendment of the Bank’s Restated Organization Certificate, the Bank’s By-Laws,
action of the Board or the Bank’s shareholders or otherwise, to vest in the
Executive the functions, duties, or responsibilities prescribed in section 3 of
this Agreement, unless, during such thirty (30)-day period, the Bank cures such
failure; or

(D) the expiration of a thirty (30)-day period following the date on which the
Executive gives written notice to the Bank of its material breach of any term,
condition or covenant contained in this Agreement (including, without limitation
any reduction of the Executive’s rate of base salary in effect from time to time
and any change in the terms and conditions of any compensation or benefit
program in which the Executive participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30)-day
period, the Bank cures such failure; or

(E) a change in the Executive’s principal place of employment for a distance in
excess of fifty (50) miles from the Bank’s principal office in Rome, New York;
or

(ii) the Executive’s employment with the Bank is terminated by the Bank for any
reason other than for “cause” as provided in section 11(a).

(b) Upon the occurrence of any of the events described in section 9(a) of this
Agreement, the Bank shall pay and provide to the Executive (or, in the event of
his death thereafter and prior to payment, to his estate):

 

-4-



--------------------------------------------------------------------------------

(i) his earned but unpaid salary (including, without limitation, all items which
constitute wages under applicable law and the payment of which is not otherwise
provided for in this section 9(b)) as of the date of the termination of his
employment with the Company and the Bank, such payment to be made at the time
and in the manner prescribed by law applicable to the payment of wages but in no
event later than thirty (30) days after termination of employment, as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii);

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Company’s and the Bank’s officers and
employees;

(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance coverage in
addition to that provided pursuant to section 9(b)(ii), for the Remaining
Unexpired Employment Period, equivalent to the coverage to which he would have
been entitled under such plans (as in effect on the date of his termination of
employment, or, if his termination of employment occurs after a Change of
Control, on the date of such Change of Control, whichever benefits are greater),
if he had continued working for the Company and the Bank during the Remaining
Unexpired Employment Period at the highest annual rate of salary achieved during
the Employment Period, but taking into account any coverage provided from any
subsequent employer. In addition, notwithstanding the foregoing, if the
provision of any of the benefits covered by this Section 9(b)(iii) would trigger
the 20% tax and interest penalties under Section 409A, then the benefit(s) that
would trigger such tax and interest penalties shall not be provided
(collectively, the “Excluded Benefits”), and in lieu of the Excluded Benefits
the Bank shall pay to the Executive, in a lump sum within thirty (30) days
following termination of employment or within thirty (30) days after such
determination should it occur after termination of employment, a cash amount
equal to the economic equivalent (as defined as the present value of the full
monthly premium cost over the remaining unexpired term using the 120% discount
rate of the short-term applicable federal rate as put forth in the IRS
Regulations) of such Excluded Benefits;

(iv) within thirty (30) days following the Executive’s termination of employment
with the Company or the Bank, a lump sum payment, in an amount equal to the
present value of the salary (excluding any additional payments made to the
Executive in lieu of the use of an automobile) that the Executive would have
earned if he had continued working for the Company and the Bank during the
Remaining Unexpired Employment Period at the highest annual rate of salary
achieved during the Employment Period, where such present value is to be
determined using a discount rate equal to the applicable short-term federal rate
prescribed under section 1274(d) of the Internal Revenue Code of 1986, as
amended (“Code”), compounded using the compounding periods corresponding to the
Company’s regular payroll periods for its officers, such lump sum to be paid in
lieu of all other payments of salary provided for under this Agreement in
respect of the period following any such termination;

(v) within thirty (30) days following the Executive’s termination of employment
with the Company or the Bank, a lump sum payment in an amount equal to

 

-5-



--------------------------------------------------------------------------------

the present value of the additional employer contributions to which he would
have been entitled under any and all qualified and non-qualified defined
contribution plans maintained by the Company or the Bank in which Executive
participates, as if he were 100% vested thereunder and had continued working for
the Company and the Bank during the Remaining Unexpired Employment Period at the
highest annual rate of salary achieved during the Employment Period and making
the maximum amount of employee contributions, if any, required under such plan
or plans, such present value to be determined on the basis of a discount rate,
compounded using the compounding period that corresponds to the frequency with
which employer contributions are made to the relevant plan, equal to the
applicable short-term federal rate prescribed under section 1274(d) of the Code;

(vi) the payments that would have been made to the Executive under any cash or
stock bonus or long-term or short-term cash incentive compensation plan
maintained by, or covering employees of, the Company or the Bank if he had
continued working for the Company and the Bank during the Remaining Unexpired
Employment Period and had earned the maximum bonus or incentive award in each
calendar year that ends during the Remaining Unexpired Employment Period, such
payments to be equal to the product of:

(A) the maximum percentage rate at which an award was ever available to the
Executive under such incentive compensation plan; multiplied by

(B) the salary that would have been paid to the Executive during each such
calendar year at the highest annual rate of salary achieved during the
Employment Period;

such payments to be made (without discounting for early payment) within thirty
(30) days following the Executive’s termination of employment;

The Bank and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Bank and the Executive further agree that the Bank may
condition the payments and benefits (if any) due under sections 9(b)(iii), (iv),
(v) and (vi) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Company, the Bank or any subsidiary or affiliate of either of
them.

(c) The Executive, the Company and the Bank acknowledge that each of the
payments and benefits promised to you under this Agreement must either comply
with the requirements of Section 409A and the regulations thereunder or qualify
for an exception from compliance. To that end, the Executive, the Company and
the Bank agree that the termination benefits described in Section 9(b) are
intended to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) as short-term deferrals.

 

-6-



--------------------------------------------------------------------------------

Section 10. Death and Disability Benefits.

(a) In the event the Executive’s employment with the Bank terminates during the
Employment Period because of the Executive’s death, then the Bank shall pay to
the Executive’s designated beneficiary for the one (1) year period following
Executive’s death, periodic payments equal in the aggregate to the Executive’s
annual base salary as in effect on the date of his death. For the one (1) year
period following Executive’s death, Executive’s dependents, as defined under the
group health (including hospitalization, medical and major medical) and dental
plans sponsored by the Company or the Bank from time to time, shall be provided
continued coverage under such plans, provided that they continue to remit to the
Company or Bank, as the case may be, any premium payments Executive was required
to pay for such coverage prior to his death. The continued coverage provided
under this section 10 shall be in addition to, and shall not count as, coverage
required to be provided under any applicable law. For the purposes of this
Agreement, Executives designated beneficiary shall be the person designated as
such by Executive in a writing submitted to the Bank. If no written designation
is made, Executive’s designated beneficiary shall be his spouse or in the event
he has no spouse, his estate.

(b) In the event that Executive’s employment with the Bank is terminated because
of his inability to perform his duties under this Agreement by reason of illness
or other physical or mental disability determined in the discretion of the Board
to be permanent, based on medical evidence the Board finds acceptable, the Bank
shall continue to pay Executive his base salary in effect as of the date he is
determined to be permanently disabled, for the Remaining Unexpired Employment
Period, but reduced by any payments Executive receives during such period under
or pursuant to any short or long term disability plan or policy sponsored by the
Company or the Bank.

Section 11. Termination without Additional Company Liability.

In the event that the Executive’s employment with the Bank shall terminate
during the Employment Period on account of:

(a) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge of the Executive due to the Executive’s
(i) personal dishonesty, (ii) incompetence, (iii) willful misconduct,
(iii) breach of fiduciary duties involving personal profit, (iv) intentional
failure to perform stated duties, (v) willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or (vi) material breach of any provision of this
Agreement; or

(b) the Executive’s voluntary resignation from employment with the Bank
(including retirement) for reasons other than those specified in section 9(a)(i)
or Section 12;

then the Bank shall have no further obligations under this Agreement, other than
the payment to the Executive of his earned but unpaid salary as of the date of
the termination of his employment and the provision of such other benefits, if
any, to which he is entitled as a former employee under the Bank’s employee
benefit plans and programs and compensation plans and programs. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the written advice of counsel for the Bank shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Bank.

 

-7-



--------------------------------------------------------------------------------

Section 12. Termination Upon or Following a Change of Control.

(a) A Change of Control of the Company (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:

(i) approval by the stockholders of the Company of a transaction that would
result in the reorganization, merger or consolidation of the Company,
respectively, with one (1) or more other persons, other than a transaction
following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended “Exchange
Act”) in substantially the same relative proportions by persons who, immediately
prior to such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

(iii) a complete liquidation or dissolution of the Company, or approval by the
stockholders of the Company of a plan for such liquidation or dissolution;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of the Company do not belong to any of the
following groups:

(A) individuals who were members of the Board of the Company on the date of this
Agreement; or

(B) individuals who first became members of the Board of the Company after the
date of this Agreement either:

 

-8-



--------------------------------------------------------------------------------

(I) upon election to serve as a member of the Board of the Company by
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

(II) upon election by the stockholders of the Company to serve as a member of
the Board of the Company, but only if nominated for election by affirmative vote
of three-quarters of the members of the Board of the Company, or of a nominating
committee thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
the Company; or

(v) any event which would be described in section 12(a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of: (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them; or
(ii) the conversion of Rome, MHC to a stock form company and the issuance of
additional shares of the Company in connection therewith. For purposes of this
section 12(a), the term “person” shall have the meaning assigned to it under
sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(b) In the event of a Change of Control, Executive shall be entitled to the
payments and benefits described in Section 9(b) in the event of his termination
of employment with the Bank within one (1) year of the Change of Control under
any of the following circumstances:

(i) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following his demotion, loss of title, office or significant
authority or responsibility, or following any reduction in any element of his
package of compensation and benefits;

(ii) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following any relocation of his principal place of employment
or any change in working conditions at such principal place of employment which
Executive, in his reasonable discretion, determines to be embarrassing,
derogatory or otherwise adverse;

(iii) resignation, voluntary or otherwise, by Executive at any time during the
Employment Period following the failure of any successor to the Bank in the
Change of Control to include Executive in any compensation or benefit program
maintained by it or covering any of its executive officers, unless Executive is
already covered by a substantially similar plan of the Bank which is at least as
favorable to him; or

 

-9-



--------------------------------------------------------------------------------

(iv) termination by the Company for any reason other than “cause” as defined
under section 11.

(c) In the event Executive’s employment with the Bank terminates after a Change
of Control under any of the circumstances described in section 12(b), Executive
shall be entitled to the payments and benefits described in section 9(b).

Section 13. Covenant Not To Compete.

The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Company prior to the expiration of the Employment Period,
for a period of one (1) year following the date of his termination of employment
with the Bank (or, if less, for the Remaining Unexpired Employment Period), he
shall not, without the written consent of the Bank, become an officer, employee,
consultant, director or trustee of any savings bank, savings and loan
association, savings and loan holding company, bank or bank holding company, or
any direct or indirect subsidiary or affiliate of any such entity, that entails
working within Oneida county or any other county in which the Company or the
Bank maintains an office; provided, however, that this section 13 shall not
apply if the Executive’s employment is terminated for the reasons set forth in
section 9(a).

Section 14. Confidentiality.

Unless he obtains the prior written consent of the Bank, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company or of which the Company is a subsidiary, any material document or
information obtained from the Company, or from its parent or subsidiaries, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 14 shall prevent the Executive,
with or without the Bank’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

Section 15. Solicitation.

The Executive hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 13;

 

-10-



--------------------------------------------------------------------------------

(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan company, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in section 13; that is intended, or that a reasonable person
acting in like circumstances would expect, to have the effect of causing any
officer or employee of the Company, the Bank, or any of their respective
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in section 13;

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the Bank or
any of their respective subsidiaries to terminate an existing business or
commercial relationship with any of them.

Section 16. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Bank or by the Executive, shall have no effect on
the rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time;
provided, however, that nothing in this Agreement shall be deemed to duplicate
any compensation or benefits provided under any agreement, plan or program
covering the Executive to which the Bank is a party and any duplicative amount
payable under any such agreement, plan or program shall be applied as an offset
to reduce the amounts otherwise payable hereunder.

Section 17. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Bank,
and their respective successors and assigns, including any successor by merger
or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Bank may be sold or otherwise transferred. Failure of the Bank to obtain from
any successor its express written assumption of the Bank’s obligations hereunder
at least sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement.

 

-11-



--------------------------------------------------------------------------------

Section 18. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:

If to the Executive:

Charles M. Sprock

1843 North James Street

Rome, New York 13440

If to the Bank:

Rome Bancorp, Inc.

100 West Dominick Street

Rome, New York 13440-5810

Attention: Chairman of the Board of Directors

with a copy to:

Thacher Proffitt & Wood LLP

1700 Pennsylvania Avenue, N.W., Suite 800

Washington, D.C. 20006

Attention: V. Gerard Comizio, Esq.

Section 19. Indemnification for Attorneys’ Fees.

The Company shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement; provided, however, that the Executive shall have
substantially prevailed on the merits pursuant to a judgment, decree or order of
a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding. The determination whether the Executive shall have substantially
prevailed on the merits and is therefore entitled to such indemnification, shall
be made by the court or arbitrator, as applicable. In the event of a settlement
pursuant to a settlement agreement, any indemnification payment under this
section 19 shall be made only after a determination by the members of the Board
(other than the Executive and any other member of the Board to which the
Executive is related by blood or marriage) that the Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Bank. For purposes of this Agreement, any such indemnification payments shall be
in addition to amounts payable pursuant to such settlement agreement, unless
such settlement agreement expressly provides otherwise.

 

-12-



--------------------------------------------------------------------------------

Section 20. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

Section 21. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

Section 22. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one (1) and the
same Agreement.

Section 23. Governing Law.

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.

Section 24. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 25. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Company and the Bank may deem
necessary or appropriate to effect such compliance; provided that any such
amendment shall preserve for the Executive the benefit originally afforded
pursuant to this Agreement.

Section 26. Non-duplication.

In the event that the Executive shall perform services for the Company or any
other direct or indirect subsidiary or affiliate of the Company or the Bank, any
compensation or benefits provided to the Executive by such other employer shall
be applied to offset the obligations of the Bank hereunder.

 

-13-



--------------------------------------------------------------------------------

Section 27. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:

(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Executive under section 9(b)
hereof exceed the three times the Executive’s average annual compensation
(within the meaning of OTS Regulatory Bulletin 27a or any successor thereto) for
the last five consecutive calendar years to end prior to his termination of
employment with the Bank (or for his entire period of employment with the Bank
if less than five calendar years).

(b) Notwithstanding anything herein contained to the contrary, any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with FDIC Regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments and 12 U.S.C. §1828(k).

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
§1818(e)(3) or 1818(g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service of such notice, unless stayed by appropriate
proceedings. If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Executive all or part of the compensation
withheld while the Bank’s obligations hereunder were suspended and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.

(d) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Bank and the Executive shall not be affected.

(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all obligations under this Agreement shall terminate as of the date
of default, but vested rights and obligations of the Bank and the Executive
shall not be affected.

(f) Notwithstanding anything herein contained to the contrary, all obligations
of the Bank hereunder shall be terminated, except to the extent that a
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the OTS or his designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in section 13(c) of the FDI Act, 12 U.S.C. §1823(c);
(ii) by the Director of the OTS or his designee at the time such Director or
designee approves a supervisory merger to resolve problems related to the
operation of the Bank or when the Bank is determined by such Director to be in
an unsafe or unsound condition. The vested rights of the parties shall not be
affected by such action.

 

-14-



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein contained to the contrary, the Board may
terminate the Executive’s employment at any time, but any termination by the
Board other than a termination for “cause” (as such term is defined in section
11(a) hereof), shall not prejudice the Executive’s right to compensation or
other benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after a termination for “cause”
(as such term is defined in section 11(a) hereof).

(h) Notwithstanding anything herein contained to the contrary, any
indemnification to the Executive made under this Agreement shall comply with the
provisions of 12 C. F. R. §545.121.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

Section 28. Payments to Key Employees.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section 12(a), the payment shall be paid into a rabbi trust for the
benefit of the Executive as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Executive as soon as permissible under
Section 409A.

Section 29. Involuntary Termination Payments to Employees (Safe Harbor).

In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Executive’s annualized compensation based on
the taxable year immediately preceding the year in which termination of
employment occurs or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Executive terminates service (the “Safe Harbor Amount”). However,
if such payment exceeds the Safe Harbor Amount, only the amount in excess of the
Safe Harbor Amount will be subject to Section 409A. In addition, if such
Executive is considered a key employee, such payment in excess of the Safe
Harbor Amount will have its timing delayed and will be subject to the six
(6)-month wait-period imposed by Section 409A as provided in Section 28 of this
Agreement. The Executive, the Company and the Bank agree that the termination
benefits described in this Section 29 are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the
safe harbor for separation pay due to involuntary separation from service.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

      EXECUTIVE      

/s/ Charles M. Sprock

      Charles M. Sprock ATTEST:     THE ROME SAVINGS BANK By  

/s/ Crystal M. Seymore

    By  

/s/ David C. Nolan

  Secretary       David C. Nolan         Executive VP & CFO

[Seal]

 

-16-